I           OFFICEOFTHEAITORNEY            GENERAL   OFTEXAS
                                  AUSTIN




     il0norab1e We‘ Ii. eaeppm=d
     coanptr011terOf p&zw,i;io
                            Atiacountr
     Austln, Tex.88’




             .   Us beg to e~kno~l
     date Januiwy .GMR
     wbjaot-nattAr   j a




i.                                          8 tmt the mbnkp
                                            r, but areatee 6
                                            wpooeB    OP the
                                            it is to design
                                              0d the aipette
                                              noidnatlona am3


                        1X be awarded by oompetitlve bide
          and'%ba contract &all be award&l to the .persoa
          subxlttiag tha lowest aad best bid that will al?-
          ford the graatast arxl best protection to.~tBo
          atato in the enforcement of the provisiona of
          tha dot.

               ll'ho Aot plaoes snfo3%Wnant Md~adzulnistra-
          ficn of thboAot upm the Comptroller and prorldes
          that the Comptroller @hall have the power and
Konorable Ceo. it. SheppaM   - r!aS 2




     authority in the enfWaementt0     ~eaallany
     etamps which have been sold by tlteheasurer
     and which hare not been used, and that the
     gurahasera of auy otomps shall be raq@rea
     to surrexlerany unused stamp upon the de-
     nund of the said Comptroller.    Section 24 of
     the Aiat as an*tnded by Eouse Bill.Ro. l&4 of
     the 4Tth Legislature reads In part au follow01

          &m.    24,(a) It is hereby made the
          duty of the Comptroller to oolleot,
           cuapmvioo and enform the aolleot-
           ion of all tame and penalties that
           nay bedue under the prov&Lone    of
           thla dot and t0 that Ond th% Qomp-
           troller is hereby vested with all
          .the power and authority aonferrea
           by this Aetr ssFd COmptrOl1e.r .shaU
           have the power aud authority to
           maw anfl publhh ruXee ana regula-
           tione not inconsistent with this
           A&  or witti other law8 or the aon-
          mstitution of tlh~ Wate Or the Untted
           States for the enforoaramtof the
                            && ani t&Q- coii&t%;
           risions ,Of tIltI&
           of
           a- the rmenuea   ~~IIwU%M?~~      ,.

          *Seat&m   30 ef.the Aat provides in part as
     Polloost       '(,

          ~*Zhat two and one-half peraetlt Of
          the gross amount of taxes, peat     aal
          lioense fees and other funds aerma
          under the yroviaione of this Aat,
          shall be mt wide in a epeoial fund
          subject to the use of the Comptroller
          and so mmh of said fund as may be
          neoeeeary shalX,be eqk&mdod &II the ad-
          ndtietration and enforoement 0P the
          provIsions Of tklA Ace ana 80 Ruth ti
          the procoeds of two and one-half par-
          cent of said tax fund shall be, and
          the same is~beroby appropr$.ated for
           eaid purpoees,. muue to be pti3.d
                                           month-
                                   that pasment
                                   priiTti.nqof
Honorable GBO. kl. Sheppard - page 3




          @g   aImwefts   tax stsms   and for


          pedefrollthe     evemuederlvedfro
          the olaarette    ax befom
                     --+----               fiia
          ~allooated    6&     the przl.s
          i?E~jiliz'----

          l'l!he
               crth L%gielatur%~und%r the Qeneral De-
     partmental AppropElation Bill appropriated the
     full GO ani en%-half p er o ea   t nentioned
                                    above
     to the COmptrOller for the #ndnistratioa and
     enforoement of the algamtte   end occupation tax
     lawe for each of the years of this bienxlumbut
     only appropriated $i?g,OOO.OO for each of the fls-
     cal yems:in the present bfennium to the Boarrl
     of Control for ae5igning ana procur%ng cigarette
     etampe.

          *Pax will note that the two and one-half per-
     sent set adds for the ~8% ard benefit oi the Cw
     troller in the edminietration and enforoeraent ot
     the Act is e%paI%tO and apart Prom the f'unds pro-
     tided in the general statute Tor the payment of the
     amuTaotur0 or priating 00 the tax stampe.
          *The eeneral Appropriation Bill~bp rider   pro-
     rides that

           @%he appropriation% herein pcvideb
           are to be oonetk'ued ae the maximum sum
           to be appropzLat%d to and for the
           eevaral purpoees nan@d'her%in and the
           euuiwnteare intomled t0 Cover and
           shall cover the entire east of the
           respective items and the same shall
           not be eugplemented From any other
           sourues; and, sacept as othsrwkee pm-
           vided, no other 'orpendfturoe shall be
           made, nor ehall any other obligations
           be incurred by any Department of this
           State,....'

           *The $zg,ooo.Oo apprapriated to the Board of
      Control for the doaignkng and procuring Of stamps
      POP tha present fisoal year 113 exhaustea. The
      pr960nt supply of cfgarette stamp6 is insufficient
Horiorabl%G%Or II. Sheppard - pa@     4



     for the rmer         of this fiaoal yaor. It is
     estimated that the supply of aigar%tt% stamps
     will be exhausted by June iet.,ard that ear
     June, July and August, 1842, it will be necee-
     nary for the proper enfor%em%nt of ths cigar-
     ette tax law that the Board procure apIf%d-
     mutely one hundred ndlllon three sent tatamps
     to supply the demand for that period.

          *Sin%e the appropriation to the Boart~of
     control tar the dasign&ng and proourlng of
     stamp0 Is exhausted, noj the Cotq$roller pur-
     &aee the ns%d%d eupply of stampo and pay for
     them out of the two and One-half' percent ap-
     propriated to him for ths %nf%roem%nt of the
     Aott*

             yleb%$ to adrise that it ie the opition of tlxle De-
p3rtifmt   your  question sh0ufa be answered in the negative.
          Under th% fasts as stat&I by you, and the statutsa
quoted in your letter, tlsle %on%lusion ie compelled by the
rid%r appended to the General Appropriation Bill for the pres-
snt biennium, whi%h, for oompletensas sake, we her% ropr%duo%:

          Wha ap*+qw&atdone    herein @d%d     are to
     be %%netru%d as the -mum     sum to be appvopri-
     ated to %nflfor the esoeral purposes named here-
     in and the amounts are intended to lover,  and
     shall cover the entire coat of' the respective
     Item% aad the came shall not be supplem%nt%d
     from any ~othor 5%ur688f and, exaept 88 other-
     wke provid%d, no other exp%ndStnrea shall be
     made, nor shall any 0th~ obligations ba in%ur-
     red by any Dapartm%nt of thie Dtate,.,..*,


                                  very truly yours

                             ATTOBBIEP GEHiSRAL OF

                             BY
                                              Of& v8peer
                                               bsietant